       Case 1:10-cr-00205-DAD Document 78 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:10-cr-00205-NONE
12                     Plaintiff,
13           v.                                   ORDER OF RELEASE
14    ADAM HOWE
15                     Defendant.
16

17         The above named defendant having been sentenced on February 24, 2021 to TIME

18   SERVED,

19         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
20   judgment and commitment order will follow.
21
     IT IS SO ORDERED.
22

23      Dated:    February 24, 2021
                                                  UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                  1
